Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed March 12, 2021.
Claims 1-4, 6, and 8-15 are currently pending. The Examiner has withdrawn Claims 8, 10, 12, and 13 from further consideration because these claims are drawn to non-elected inventions. Claims 1-4, 6, 11, 14, and 15 are under examination.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Whitney C. Fields on April 6, 2021.
Examiner’s Amendments to the Claims:
	1. (Currently amended) A method of enhancing the CD8+ T cell-dependent immune response in a subject suffering from cancer characterized by a low tumor infiltration of CD8+ T cells, said method comprising administering to the subject a therapeutically effective amount of a vector comprising a polynucleotide encoding a neutral sphingomyelinase 2 (nSMase 2) polypeptide, wherein said nSMase 2 polypeptide is capable of increasing intra-tumoral ceramide content, wherein the CD8+ T cell-dependent immune response is enhanced.
	2. (Currently amended) A method of treating cancer characterized by a low tumor infiltration of CD8+ T cells in a subject in need thereof, said method comprising administering to the subject a therapeutically effective combination of an immune checkpoint inhibitor a vector comprising a polynucleotide encoding a neutral sphingomyelinase 2 (nSMase 2) polypeptide, wherein said nSMase 2 polypeotide is capable of increasing intra-tumoral ceramide content, wherein administration of the combination results in enhanced therapeutic efficacy relative to the administration of the immune checkpoint inhibitor alone, wherein the cancer is treated.
	3. (Currently amended) The method of claim 1, wherein the subject suffers from a cancer selected from the group consisting of neoplasm, malignant; carcinoma; 
	4. (Currently amended) The method of claim 1, wherein the subject suffers from a melanoma, a melanoma resistant to BRAF inhibitors, or a melanoma with elevated plasma lactate dehydrogenase (LDH).  
	5. (Canceled)  
	6. (Currently amended) The method of claim 2, wherein the immune checkpoint inhibitor is an antibody selected from the group consisting of anti-CTLA4 antibodies, anti-PD-1 antibodies, anti-PD-L1 antibodies, anti-PD-L2 antibodies anti-TIM-3 antibodies, anti-LAG3 antibodies, anti-B7H3 antibodies, anti-B7H4 antibodies, anti-BTLA antibodies, and anti-B7H6 antibodies.  
	7. (Canceled)  
	8. Canceled) 
	9. (Canceled)  
	10. (Canceled) 
	11. (Currently amended) A method of treating cancer in a subject in need thereof comprising i) quantifying the density of CD8+ T cells in a tumor tissue sample obtained from the subject, ii) comparing the density quantified at step i) with a predetermined reference value established by measurement of cell densities in hisistorical patient samples, and iii), and when the density quantified at step i) is lower than the predetermined reference value, administering to the subject a therapeutically effective amount of 
a vector comprising a polynucleotide encoding a neutral sphingomyelinase 2 (nSMase 2) polypeptide, wherein said nSMase 2 polypeptide is capable of increasing intra-tumoral ceramide content, wherein said cancer is treated.
	12. (Canceled) 
	13. (Canceled) 
	14. (Currently amended) A method of treating cancer in a subject in need thereof comprising i) quantifying the density of CD8+ T cells in a tumor tissue sample obtained from the subject ii) comparing the density quantified at step i) with a predetermined reference value established by measurement of cell densities in hisistorical patient samples, and iii) and when the density quantified at step i) is lower than the predetermined reference value, administering to the subject a therapeutically effective combination of an immune checkpoint inhibitor and a vector comprising a polynucleotide encoding a neutral sphingomyelinase 2 (nSMase 2) polypeptide when the density quantified at step i) is lower than the predetermined reference value, wherein said nSMase 2 polypeptide is capable of increasing intra-tumoral ceramide content, wherein administration of the combination results in enhanced therapeutic efficacy relative to the administration of the immune checkpoint inhibitor alone,  and wherein said cancer is treated.
  
	15. (Currently amended) A method of enhancing the potency of an immune checkpoint inhibitor administered to a subject as part of a treatment regimen, the method comprising administering a pharmaceutically effective amount of a vector comprising a polynucleotide encoding a neutral sphingomyelinase 2 (nSMase 2) polypeptide and the immune checkpoint inhibitor to a subject,  wherein said nSMase 2 polypeptide is capable of increasing intra-tumoral ceramide content, and wherein administration of the combination results in enhanced therapeutic efficacy relative to the administration of the immune checkpoint inhibitor alone.
.

Examiner’s Amendments to the Specification:
Please delete pages 50-54.
										

	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest the administration of a polynucleotide encoding nSMase 2 to treat cancer, for example. Upon further search and reconsideration of this invention as a whole, the prior art teachings of Kolesnick et al. (2012; US 2012/0252883) provide a teaching for the administration of a vector comprising a polynucleotide encoding acid sphingomyelinase (ASMase) for the treatment of melanoma – see Example 6, Example 7, and Table 1. Kolesnick et al. teach that ASMase catalyzes the cleavage of sphingomyelin to generate ceramide ([0006]) and that ASMase enhances radiation induced cancer/melanoma cell death (Example 8). Kolesnick et al. do not teach to administer vectors encoding other sphingomyelinases for the treatment of cancer or for melanoma. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656